Citation Nr: 1415265	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-47 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder, to include a bilateral shoulder disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right finger/hand injury, also claimed as cold exposure residual.

3.  Entitlement to service connection for a cervical spine disorder, to include a bilateral shoulder disorder.

4.  Entitlement to service connection for a right finger/hand injury, also claimed as cold exposure residual.

5.  Entitlement to a compensable rating for a fracture, left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1985 to October 1991 and from October 1999 to June 2001.  The Veteran subsequently served in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2011, the Veteran's representative raised a claim of service connection for a neck/cervical spine disability and in his December 2010 VA Form 9, the Veteran raised a claim of service connection for PTSD.  The Board notes that the RO adjudicated the claim of service connection for a bilateral shoulder disability; however, they did not adjudicate a claim of service connection for a cervical spine disability.  Therefore, the Board does not have jurisdiction over this issue.  The claim of service connection for a cervical spine/neck disability is referred to the agency of original jurisdiction for appropriate action.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals VA treatment records dated through August 2013 and a February 2014 statement from the Veteran's representative.  The remainder of the documents in the paperless claims file are either duplicative or irrelevant to the claims on appeal.
The Board notes that the Veteran submitted additional arguments and evidence which the agency of original jurisdiction (AOJ) has not had an opportunity to review.  Likewise, the Board also notes that additional evidence was associated with the claims file which pertain to the issues on appeal and the RO has not considered this evidence.  The Board, however, finds no prejudice in proceeding to adjudicate the claims on appeal as the Board in the decision below reopen the claims of service connection.  Moreover, as the reopened claims are being remanded for further development, the AOJ will have an opportunity to review the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The reopened claims of entitlement to service connection for a bilateral shoulder disorder, a right finger/hand injury, also claimed as cold exposure residual, as well as the claim for entitlement to a compensable rating for a fracture, left hand are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final decision dated July 1999, the Board denied the Veteran's request to reopen his claim for entitlement to service connection for a cervical spine disorder, to include a bilateral shoulder disorder.

2.  Evidence added to the record since the final July 1999 denial is not cumulative or redundant of the evidence of record at the time and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder.

3.  The RO denied service connection for a right finger/hand injury, also claimed as cold weather residual, in a September 1992 rating decision; the Veteran did not express timely disagreement or submit new and material evidence within one year, and the decision became final.

4.  Evidence added to the record since the September 1992 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right finger/ hand injury, also claimed as cold weather residual.


CONCLUSIONS OF LAW

1.  The July 1999 Board decision which denied a request to reopen a claim for service connection for a cervical spine disorder, to include a bilateral shoulder disorder, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013). 

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a cervical spine disorder, to include a bilateral shoulder disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The September 1992 rating decision which denied a claim for service connection for a right finger/hand injury, also claimed as cold weather residual, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

4.  New and material evidence has been submitted, and the claim of entitlement to service connection for a right finger/hand injury, also claimed as cold weather residual, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claims of entitlement to service connection is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran seeks to establish service connection for a bilateral shoulder disorder, and a right finger/hand injury, also claimed as cold weather residual.  The RO has determined that the claims were subject to prior final denials, and that new and material evidence had not been submitted to reopen the claims for review on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The record reflects that the Veteran filed his original claims for service connection for a bilateral shoulder condition in October 1991.  In a March 1992 rating decision, the RO denied the claims on the basis that service treatment records did not show chronic residuals.  The Veteran did not file a notice of disagreement, or new and material evidence, within one year of the March 1992 notice of denial.  As such, the March 1992 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

In October 1996, the Veteran requested that his service connection claim for a shoulder disorder be reopened.  In a January 1997 rating decision, the RO denied the Veteran's request to reopen this claim stating that the newly received evidence did not establish that the Veteran's bilateral shoulders disorder was incurred in or aggravated by military service.  The Veteran appealed this decision.  Subsequently, in a July 1999 decision, the Board also denied the Veteran's request to reopen this claim on the same basis, and added that the record did not include a nexus opinion between the Veteran's disability and the symptomatology in service.  That decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.

The record also reflects that the Veteran filed his original service connection claim for a right finger/hand injury, also claimed as secondary to cold exposure residual, in February 1992.  In September 1992, the RO denied the claim on the basis that service treatment records did not show a chronic disability of the right hand or that such disability was present at the time of separation from service.  The Veteran did not file a notice of disagreement, or new and material evidence, within one year of the September 1992 notice of denial.  As such, the September 1992 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

In September 2008, the Veteran filed his current request to reopen the previously denied service connection claims for a cervical spine disorder, to include a bilateral shoulder disorder, and a right finger/hand injury, also claimed as cold exposure residual.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Notably, the Court has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Evidence before the RO in September 1992 (when deciding the Veteran's service connection claim for a right finger/hand injury, also claimed as cold exposure residual) included the Veteran's service treatment records and a February 1992 VA general examination.  The VA examination did not reveal any right finger/hand diagnoses or abnormalities.  June 1986 service treatment records indicate that the Veteran complained of right little finger pain and tenderness after he injured his finger playing basketball.  It was noted that there was tenderness at the joint and slight swelling.  It was also noted that there was a possibility that the Veteran's finger was sprained.  The Veteran's September 1991 separation examination did not indicate any abnormalities were found.

Evidence added to the claims file since the final September 1992 RO rating decision includes the Veteran's lay assertions, VA treatment records dated June 1996 through August 1996, May 1997 to June 1997, and February 1998 to August 2013.  Also added to the record is a July 1994 DOD report of medical history, a February 1993 private medical examination from Advantage Care, private medical records from Dr. Schoneberger dated September 2007 through December 2010, medical evidence from Watts Healthcare Corporation dated August 2010, and a January 2010 VA left hand examination.

Evidence before the Board in July 1999 (when considering the Veteran's request to reopen his previously denied claim of entitlement to service connection for a bilateral shoulder disorder) included the Veteran's service treatment records, a February 1992 VA general examination, and the accompanying reports of cervical and lumbar spine x-rays.  Additional evidence before the Board included VA treatment records dated June 1996 through August 1996, May 1997 to June 1997, and February 1998 to August 1998; a July 1994 DOD report of medical history, and February 1993 private medical examination from Advantage Care.  The Veteran's service treatment records include an April 1991 Fitzsimmons Army Medical Center emergency room report which indicates that the Veteran was in a motor vehicle accident.  Service treatment records also include the Veteran's September 1991 separation examination which was negative for any abnormalities.  

Evidence of record since the final July 1999 Board decision includes the Veteran's lay statements, private medical records from Dr. Schoneberger dated September 2007 through December 2010, medical evidence from Watts Healthcare Corporation dated August 2010, a January 2010 VA left hand examination, and VA treatment records dated January 2009 through August 2013.

Pertinent to the claims on appeal is a December 2010 letter from Dr. Schoneberger.  In his letter, the physician stated that he has been treating the Veteran for flare-ups of injuries to both shoulders, his left hand, and fingers which were incurred while on active military duty.  He reported that the Veteran complained of severe neck pain, upper back pain, and bilateral shoulder pain worse in the left shoulder preventing normal range of motion, as well as tingling and weakness in the fingers and wrists radiating up into the elbow.  He noted the Veteran's report that these symptoms had been going on since service but had been getting increasingly worse over the last couple of years.  Dr. Schoneberger listed the Veteran's current diagnoses as: acture radiculitis (nerve inflammation and irritation) secondary to cervical and thoracic segmental dysfunction (cervicobrachial syndrome), as well as chronic symptomatology (tendonitis) secondary to sprain/strain of the shoulders.  Notably, the physician stated, "It is my professional opinion that it is as likely as not the Veteran's neck, back, shoulder, and hand conditions are directly related to his active military service."  He stated that this is a chronic condition that has been exacerbating and remitting for quite some time now.

Dr. Schoneberger's statements are medical evidence indicating chronicity and corroborating the Veteran's contentions of experiencing ongoing pain in his bilateral shoulders, and right finger/hand.  Moreover, this evidence raises the possibility that there may be a connection between the Veteran's service and his claimed disabilities.  See Shade, 24 Vet. App. 110 (2010).  See generally Bostain v. West, 11 Vet. App. 124, 128 (1998) (corroborative evidence can constitute new and material evidence); Paller v. Principi, 3 Vet. App. 535 (1992) (a second physician's opinion which corroborated prior medical evidence was material, particularly where an apparent split of opinion existed).

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for a bilateral shoulder disorder and a right finger/hand injury, also claimed as cold exposure residual are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to an adjudication of the claim on the merits.


ORDER

New and material evidence having been received, the claim for service connection for a bilateral shoulder disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a right finger/hand injury, also claimed as cold exposure residual, is reopened; the appeal is granted to this extent only.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims remaining on appeal can be properly adjudicated.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For reasons stated below, the Board finds that additional VA examinations are necessary in conjunction with the Veteran's claims for service connection and an increased disability rating.

The Board acknowledges the Veteran's repeated assertions of pain in his neck and shoulders bilaterally.  He contends that these symptoms have been ongoing since an April 1991 motor vehicle accident which is documented in his service treatment records.  A previously noted, service treatment records indicate the Veteran reported experiencing mild back pain prior to the April 1991, and that the pain had increased after the accident occurred.

Moreover, a service treatment record dated June 1986 indicates that the Veteran's right little finger was injured while playing basketball.  The Veteran complained of pain and tenderness.  Records note tenderness at the joint and slight swelling.  It was also noted that the Veteran's finger was possibly sprained. 

In December 2010, the Veteran's private physician, Dr. Schoneberger, stated that he believes it is as likely as not that the Veteran's bilateral shoulders and hand conditions are directly related to his military service.  The Board finds that the opinion is inadequate to adjudicate the claims of service connection.  The physician did not have access to the claims file, including the Veteran's service treatment records.  This review may have an impact on the opinion given.  In this regard, the opinion was based on history reported by the Veteran; however, the service records show that a September 1991 separation examination and a November 1999 service reserve examination revealed that the upper extremities were negative and the Veteran denied a history of swollen/painful joints; bone joint or other deformity; or painful or trick shoulder.  The Board, therefore, finds that an opinion which takes into consideration all relevant records should be obtained.
Additionally, the Board finds that a new VA examination is necessary to determine the nature and severity of the Veteran's service-connected left hand fracture.  The Veteran contends that this condition has worsened.  Pursuant to 38 U.S.C. § 5103A, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for rating purposes.  See 38 C.F.R. § 4.2.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (When the appellant complains of increased hearing loss two years after his last audiology examination, VA should schedule the appellant for another examination.); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding 23-month-old examination too remote to be contemporaneous where appellant submitted evidence indicating disability had since worsened), VAOPGCPREC 11-95 (1995).  As his last VA examination was in January 2009, the Board has determined that a new examination is necessary to determine the current nature and severity of the Veteran's service-connected left hand condition.

In considering the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  The Veteran should also be requested to identify and provide, or authorize VA to obtain, any outstanding private treatment records, to include any outstanding records from Dr. Schorneberger.

As indicated in the Introduction, additional evidence, including VA treatment records dated through August 2013, was associated with the record after the issuance of the April 2011 supplemental statement of the case (SSOC).  Therefore, in the re-adjudication of the Veteran's claim, the AOJ should consider the entirety of the evidence, to include all evidence associated with the record since the issuance of the April 2011 SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the necessary information and authorization to obtain all outstanding VA or non-VA records that are related to his claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to allow VA to obtain, all outstanding medical records, including any records from Dr. Schorneberger dated since December 2010 related to the claims on appeal.  All reasonable attempts should be made to obtain such records.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

2.  All VA records pertaining to the issues on appeal dated since August 2013 should also be obtained.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to assess the nature and severity of the Veteran's service-connected left hand condition, and to determine the etiology of the Veteran's claimed right hand condition.  The claims file and relevant records found in Virtual VA must be made available to and reviewed by the examiner.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

Left Hand

(A)  The examiner should determine the nature and severity of the Veteran's service-connected left hand fracture.  In this regard, list all associated impairment caused by the service-connected residuals of a fracture of the left hand.

(B)  All indicated studies and tests should be conducted, to specifically include range of motion testing and x-rays of all affected joints.

(C)  The examiner should also state whether the Veteran's left hand fracture is productive of pain, weakened movement, excess fatigability, or incoordination on movement.  If so, the examiner should describe the functional impairment caused by such, including whether there is any additional limitation of motion.

Right Finger/Hand

(A) The examiner should state, based on the evidence of record, if it can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a disorder of the right finger/hand.  If so, the diagnosis should be specified.

(B) If any disorder is identified, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right finger/hand disorder is attributable service, to include the in-service basketball injury to the right little finger in June 1987, the injury to the right middle finger in November 1989, or to any claimed cold exposure.

5.  Following the completion of the above development and the receipt of any additional records, afford the Veteran a VA examination to determine the nature and etiology of his claimed bilateral shoulder disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

Bilateral Shoulder Disorder

(A)  The examiner should identify all disorders of the left and right bilateral shoulder.

(B) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed shoulder disability is due to the April 1991 in-service motor vehicle accident.

In offering such opinions, the examiner should specifically consider the Veteran's statements regarding the onset and continuity of his bilateral shoulder, and right finger/hand symptomatology.  The examiner should also specifically consider service treatment records pertaining to the motor vehicle accident, treatment concerning the fingers of the right hand (June 1987, November 1989), a June 1991 treatment report regarding a right shoulder injury, as well as the September 1991 separation examination and the November 1999 service reserve examination in which the Veteran denied a history of swollen/painful joints; bone joint or other deformity; or painful or trick shoulder.

The rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If any assertion is rejected the basis for such should be explained.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the April 2011 SSOC.  If the claim remains denied, the Veteran and his representative should be issued an additional SSOC.  An appropriate period of time should be allowed for response


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


